Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 1 of 27
             Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 2 of 27




of the Directors of the IAHD (collectively, the “IAHD Defendants”); and Thomas Roach, the

Mayor of the City of White Plains, and the City of White Plains (the “City”) (together, “City

Defendants,” and together with the State Defendants and the IAHD Defendants, “Defendants”)

in the New York State Supreme Court, Westchester County, on or about May 15, 2019. (See

ECF No. 1.) On May 31, 2019, the action was removed to the United States District Court for

the Southern District of New York. (Id.) Plaintiffs filed the Amended Complaint, the operative

complaint in this action, on July 17, 2019. (ECF No. 34.) Plaintiffs allege that, in their attempts

to open a group home for individuals with developmental disabilities in the Prospect Park

neighborhood in White Plains, New York, Defendants have committed various state law torts

including fraud, conspiracy to commit fraud, and negligence. 2 (Id.)

         Presently before the Court are (1) the State Defendants’ motion to dismiss this action

pursuant to Federal Rule of Civil Procedure 12(b)(6), (ECF No. 69); (2) the IAHD Defendants’

motion to dismiss this action pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

8, and 10, (ECF No. 65); and (3) the City Defendants’ motion to dismiss this action pursuant to

Federal Rule of Civil Procedure 12(b)(6) and for sanctions pursuant to Federal Rule of Civil

Procedure 11(c), (ECF No. 71). For the reasons that follow, the State Defendants’ motion is

GRANTED, the IAHD Defendants’ motion is GRANTED, and the City Defendants’ motion is

GRANTED in part and DENIED in part.




         2
          Plaintiffs’ original Complaint included claims that Defendants violated Plaintiffs’ rights under the United
States Constitution. (See ECF No. 1 Ex. A.) However, Plaintiffs have withdrawn all constitutional claims in the
Amended Complaint.

                                                          2
             Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 3 of 27




                                               BACKGROUND

    A. Factual Background 3

         On December 15, 2016, the IAHD, a non-profit that operates community residences for

people with developmental disabilities, notified the City of its intent to establish a group home in

the City’s Prospect Park neighborhood. (See Exhibits to Complaint (“Complaint”) (ECF No. 7)

Ex A.) On March 9, 2017, the White Plains Common Council voted to disapprove the

establishment of the proposed group home, citing public safety concerns. (Id.) Namely, certain

members of the Common Council expressed their concern for the “walking community” of

Prospect Park, which features narrow streets and no sidewalk protection. (Id.) The council

members feared that the large passenger vans and shuttle busses required by the group home

would pose a safety risk to pedestrians and that the narrow street would inhibit fire truck access

to the proposed group home. (Id.)

         On April 19, 2017, the OPWDD held a Commissioner’s hearing pursuant to Mental

Hygiene Law § 41.34 to review the municipality’s objection to the group home. (See Am.

Compl. (ECF No. 34) ¶ 5; Complaint Ex. I.) Plaintiffs allege that at the hearing, Defendant

Silverstein testified falsely under oath that the IAHD had to leave its original location in Mount

Vernon because “continued tenancy was not possible there.” (Am. Compl. ¶ 5.) The OPWDD

Commissioner, Defendant Delaney, issued a decision on June 27, 2017, overruling the White

Plains City Council’s objection and allowing the IAHD to move forward with the Prospect Park

group home. (Id.; Complaint Ex. I.)




         3
           The facts in this section are taken from the Amended Complaint and the exhibits to the original
Complaint, which are referenced but not re-attached in the Amended Complaint. See Chambers v. Time Warner,
Inc., 282 F.3d 147, 152 (2d Cir. 2002) (a complaint is “deemed to include any written instrument attached to it as an
exhibit or any statements or documents incorporated in it by reference” (internal quotation marks omitted)).

                                                          3
         Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 4 of 27




       Shortly thereafter, members of the Prospect Park Association (the “Association”),

including Plaintiffs, met with the Mayor of White Plains, Thomas Roach, to voice their dissent to

the OPWDD’s decision. (Am. Compl. ¶ 7.) Mayor Roach informed Plaintiffs that he would not

seek judicial review pursuant to a CPLR Article 78 hearing for review of the OPWDD’s

decision. (Id.) No Article 78 petition was ever filed by either the City or Plaintiffs.

       Plaintiffs allege that on September 13, 2017, they learned that Silverstein’s representation

at the hearing that the IAHD had to leave its former location in Mount Vernon was false. (Id. ¶

8.) On September 28, 2017, they informed counsel for the City Defendants of this alleged

perjury. (Id. ¶ 9.) Counsel for the City Defendants then wrote a letter to Defendant Delaney

requesting that he “re-open the hearing and find, on the basis of the new evidence, that there is

no necessity for the proposed community residence.” (Am. Compl. ¶ 14; Compl. Ex. M-1.)

Counsel for the IAHD Defendants opposed the application, stating, inter alia, that it was

untimely as the City knew of the “new facts” set forth in their application prior to the expiration

of their deadline to seek judicial review and the date when the IAHD closed on its purchase of

the new group home. (Am. Compl. ¶ 15; Compl. Ex. M-2.) The OPWDD rejected the City

Defendants’ request to re-open the hearing as unwarranted and without basis in the law, noting

that the proper vehicle for administrative review of a final decision of the OPWDD is an Article

78 proceeding. (Am. Compl. ¶ 16; Compl. Ex. M-3.) Counsel for the City Defendants objected

to the OPWDD’s determination and again requested that the hearing be re-opened. (Am. Compl.

¶ 15; Compl. Ex. M-4.)

       Based on the foregoing, Plaintiffs assert claims sounding in nuisance, fraud, conspiracy

to commit fraud, and negligence. (Am. Compl. ¶¶ 41–47.)




                                                  4
           Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 5 of 27




   B. Procedural Background

          On June 1, 2018, the Association commenced an action (the “2018 Action”) pursuant to

42 U.S.C. § 1983, alleging violations of its members’ Fourteenth Amendment equal protection

and due process rights by certain of the Defendants in this action, based on facts and

circumstances nearly identical to those set forth in this action. See Prospect Park Association, et

al. v. Kerry A. Delaney, et al., Case No. 18-cv-4852 (NSR). The Association subsequently

requested a temporary restraining order and preliminary injunction to enjoin the defendants from

taking any steps in furtherance of the establishment of a group home in Prospect Park pending

the resolution of the litigation. By Order dated July 23, 2018, the Court denied the

Association’s application, holding, inter alia, that the Association failed to plausibly allege a

Fourteenth Amendment equal protection claim, failed to show a serious question going to the

merits of its due process claims, and failed to identify any property interest at stake in the

creation of a group home in the Prospect Park neighborhood. See Prospect Park Association,

Case No. 18-cv-4852 (NSR), ECF No. 21.

          After service in the 2018 Action of an amended complaint substituting individual

plaintiffs including Plaintiffs Phillips and Vent in the place and stead of the Association, counsel

of record in the 2018 Action withdrew and all of the individual plaintiffs, except for Phillips and

Vent, agreed to withdraw their claims. Id., ECF No. 30. On November 16, 2018, Plaintiffs

Phillips and Vent were granted leave to discontinue the 2018 Action without prejudice. Id., ECF

No. 32.

          Approximately six months later, Plaintiffs filed this action in state court, and Defendants

removed. (ECF No. 1.) Plaintiffs filed the Amended Complaint on July 17, 2020. (ECF No.

34.) At a pre-motion conference held on July 18, 2019, the Court dismissed any claims made by



                                                   5
            Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 6 of 27




the pro se plaintiffs on behalf of corporate entities or other individuals, as pro se litigants lack

legal standing to represent anyone other than themselves. 4 The Court also confirmed that

Plaintiffs withdrew all constitutional claims asserted in the original Complaint. Finally, the

Court granted Defendants leave to file the instant motions to dismiss.



                                         LEGAL STANDARDS

I.               Rule 12(b)(6)

        On a 12(b)(6) motion, dismissal is proper unless the complaint “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

there are well-pleaded factual allegations in the complaint, “a court should assume their veracity

and then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

        The critical inquiry is whether the plaintiff has pleaded sufficient facts to nudge the claims

“across the line from conceivable to plausible.” Twombly, 550 U.S. at 555. A motion to dismiss

will be denied where the allegations “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        Where a pro se plaintiff is concerned, courts must construe the pleadings in a particularly

liberal fashion. Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). In fact, courts must interpret the

pro se plaintiff’s pleading “to raise the strongest arguments that [it] suggest[s].” Harris v. City of

New York, 607 F.3d 18, 24 (2d Cir. 2010) (internal quotations and citation omitted). Nevertheless,

a pro se plaintiff’s pleadings must contain factual allegations that sufficiently “raise a right to relief



        4
         This includes any claims Plaintiffs sought to make related to “abuse of the disabled by gratuitous
anathema transfer trauma,” which appear to arise from allege harm to the members of the proposed group home.
(Am. Compl. ¶ 21.)

                                                       6
         Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 7 of 27




above the speculative level,” Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y.

2010), and the court’s duty to construe the complaint liberally is not “the equivalent of a duty to

re-write it,” Geldzahler v. N.Y. Med. College, 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009).

II.    Rule 12(b)(1)

       A claim is subject to dismissal under Rule 12(b)(1) if the court lacks subject matter

jurisdiction to adjudicate it pursuant to statute or constitutional authority. See Fed. R. Civ. P.

12(b)(1); Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). In resolving a motion to

dismiss for lack of subject matter jurisdiction, a district court may refer to evidence outside the

pleadings. See Kamen v. American Tel. & Tel. Co., 791 F.2d 1006, 1011 (2d Cir. 1986). Plaintiffs

bear the burden of proving by a preponderance of the evidence that the court has subject matter

jurisdiction of the claim asserted. Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507

(2d Cir. 1994).

III.   Rule 11

       Generally, Rule 11 provides that every pleading, written motion, and other paper must be

signed by at least one attorney of record in the attorney’s name or by a party personally if the party

is unrepresented. Fed. R. Civ. P 11(a). By presenting to the court a pleading, written motion, or

other paper, an attorney, or party, attests that to the best of the person’s knowledge, information,

and belief that (1) the document it is presenting is for a proper purpose, and not to harass, cause

unnecessary delay, or purposefully increase the cost of litigation; (2) the claim(s), defense(s), and

legal contentions being presented are justified by prevailing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law or for establishing new law; (3) the factual

contentions have evidentiary support or, if specifically so identified, will likely have evidentiary

support after a reasonable opportunity for further investigation or discovery; and (4) the denials of



                                                  7
         Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 8 of 27




factual contentions are warranted on the evidence or, if specifically so identified, are reasonably

based on belief or a lack of information. Fed. R. Civ. P. 11(b). “If, after notice and a reasonable

opportunity to respond, the court determines that Rule 11 has been violated, the court may impose

an appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible

for the violation.” Fed R. Civ. P. 11 (c)(1).

       Typically, sanctions should be imposed only in “extraordinary circumstances.” Graves v.

Deutsche Bank Sec, Inc., No. 07-CV-5471(BSJ), 2010 WL 997178, at *7 (S.D.N.Y. Mar. 18, 2010)

(internal quotation marks omitted). The court’s authority to levy sanctions is limited to what is

“sufficient to deter repetition of such conduct.” See Simon DeBartolo Grp., L.P. v. Richard E.

Jacobs Grp., Inc., 186 F.3d 157, 166 (2d Cir. 1999) (internal citations omitted). Liability under

Rule 11 for the imposition of sanction requires a showing of “objective unreasonableness on the

part of the attorney or client signing the papers.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 579

F.3d 143, 150 (2d Cir. 2009) (quoting Ted Lapidus, S.A. v. Vann, 112 F.3d 91, 96 (2d Cir. 1997)).

Pleadings violate Rule 11 if they are determined to be frivolous, legally unreasonable, or factually

without foundation, even if they are not signed in bad faith. Wechsler v. Hunt Health Sys., Ltd.,

216 F. Supp. 2d 347, 356 (S.D.N.Y. 2002). Likewise, the imposition of sanctions has been deemed

appropriate upon a showing that the allegations were utterly lacking in support. See Storey v. Cello

Holdings, L.L.C., 347 F.3d 370, 388 (2d Cir. 2003).

       The imposition of sanctions is collateral to and independent from the underlying case such

that the district court has jurisdiction to impose sanctions, if warranted, irrespective of the status

of the underlying claims or case. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395–96

(1990); see also Willy v. Coastal Corp., 503 U.S. 131, 137–39 (1992); Chemiakin v. Yefimov, 932

F.2d 124, 127 (2d Cir. 1991). Whether to grant sanctions under Rule 11 should be “made with



                                                  8
         Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 9 of 27




restraint.” Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d Cir. 1999). The

decision to impose sanctions is not mandatory, but rather is a matter for the court’s discretion, such

that the Court need not impose sanctions even when there has been a judicial determination that

Rule 11 has been violated. See Fed. R. Civ. P. 11(c) (the court “may ... impose an appropriate

sanction....”); see also Perez v. Posse Comitatus, 373 F.3d 321, 325 (2d Cir. 2004); Lorber v.

Winston, 993 F. Supp. 2d 250, 253 (E.D.N.Y. 2014).

IV.    New York Mental Hygiene Law § 41.34

       Mental Hygiene Law § 41.34 sets forth the procedure for the establishment of community

residential facilities for individuals with disabilities in the State of New York. Pursuant to §

41.34, a “sponsoring agency” must first notify the chief executive officer of a municipality of its

intention to establish such a facility at a particular site. N.Y. MHL § 41.34(c)(1). The

municipality then has forty days after receipt of such notice to either:

       (A) approve the site recommended by the sponsoring agency; (B) suggest one or
       more suitable sites within in its jurisdiction which could accommodate such a
       facility; or (C) object to the establishment of a facility of the kind described by the
       sponsoring agency because [it] would result in such a concentration of community
       residential facilities for the mentally disabled in the municipality or in the area in
       proximity to the site selected . . . that the nature and character of the areas within
       the municipality would be substantially altered.

Id.

       In the event the municipality objects to the establishment of the facility, the

sponsoring agency may “request an immediate hearing before the [OPWDD]

[C]ommissioner to resolve the issue.” N.Y. MHL § 41.34(c)(5). The OPWDD

Commissioner “shall personally or by a hearing officer conduct such a hearing within

fifteen days of such a request.” Id. In reviewing any objections to the establishment of a

residential facility, the Commissioner will consider: (1) the need for such facilities in the



                                                  9
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 10 of 27




municipality, and (2) the concentration of such facilities and other similar facilities in the

municipality or in the area in proximity to the site selection. “The [C]ommissioner shall

sustain the objection if he determines that the nature and character of the area in which the

facility is to be based would be substantially altered as a result of [the] establishment of the

facility.” Id. Any review of the decision rendered by the Commissioner must be conducted

via an Article 78 hearing. N.Y. MHL § 41.34(d).



                                           DISCUSSION

        As a preliminary matter, the Court notes that Plaintiffs’ Amended Complaint, filed after

this action was removed pursuant to this Court’s federal question jurisdiction, withdrew all of

Plaintiffs’ claims arising under the United States Constitution or other federal law.

        Ordinarily, “when a plaintiff files a complaint in federal court and then voluntarily

amends the complaint, courts look to the amended complaint to determine jurisdiction.”

Rockwell Int'l Corp. v. United States, 549 U.S. 457, 473–74. (2007). Thus, if this case had been

filed originally in federal court, this Court would be obliged to dismiss it upon the filing of the

Amended Complaint, which dropped all constitutional claims and thereby destroyed the only

basis for federal jurisdiction.

        However, as this is a removal case, different standards apply. “[W]hen a defendant

removes a case to federal court based on the presence of a federal claim, an amendment

eliminating the original basis for federal jurisdiction generally does not defeat jurisdiction.” Id.

at 474 n. 6 (noting that “removal cases raise forum-manipulation concerns that simply do not

exist when it is the plaintiff who chooses a federal forum and then pleads away jurisdiction

through amendment”); see In Touch Concepts, Inc. v. Cellco Partnership, 788 F.3d 98, 101 (2d



                                                  10
            Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 11 of 27




Cir. 2015) (extending principle that “a post-removal amendment does not defeat federal

jurisdiction premised on a federal question or on diversity” to case removed under the Class

Action Fairness Act); Boelens v. Redman Homes, Inc., 759 F.2d 504, 507–08 (5th Cir. 1985)

(“The rule that a plaintiff cannot oust removal jurisdiction by voluntarily amending the

complaint to drop all federal questions serves the salutary purpose of preventing the plaintiff

from being able to destroy the jurisdictional choice that Congress intended to afford a defendant

in the removal statute.”). Thus, even though Plaintiffs have withdrawn all federal claims, the

Court may properly exercise its discretion to maintain subject-matter jurisdiction since removal

was proper. See Nanavati v. New School for Social Research, 2020 WL 1876359, at *2

(S.D.N.Y. April 15, 2020) (“[W]hen plaintiffs drop their federal claims, federal courts have the

discretion to determine whether to remand the state claims or to retain the supplemental

jurisdiction that was acquired at the time of removal under 28 U.S.C. § 1367.” (quotation marks

omitted) (citation omitted)).

        Having been satisfied that the continued exercise of jurisdiction over this matter is

appropriate, the Court turns to Defendants’ motions.

I.      State Defendants’ Motion to Dismiss

        Plaintiffs allege that the State Defendants suborned Defendant Silverstein’s perjury when

the OPWDD denied the City Defendants’ application to reopen the Mental Hygiene Law § 41.34

hearing (the “Padavan hearing”). (Am. Compl. ¶¶ 16, 44, 46; Compl. Ex. M-3.) Construing the

Amended Complaint liberally, Plaintiff seeks to state claims sounding in fraud against the State

Defendants arising from this allegation. 5


        5
           The State Defendants address portions of the memorandum in support of their motion to Plaintiffs’ former
constitutional claims, noting that the Amended Complaint contains a reference to 42 U.S.C. § 1983. (State Defs.’
Mem. in Support of Mot. to Dismiss (ECF No. 70) 4–7 (citing Am. Compl. ¶ 35).) However, Plaintiffs indicated to
the Court at a conference held on July 18, 2019, that in filing the Amended Complaint they had sought to withdraw

                                                        11
          Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 12 of 27




         “The elements of fraud under New York law are: (1) a misrepresentation or a material

omission of material fact which was false and known by defendant to be false, (2) made for the

purpose of inducing the plaintiff to rely on it, and (3) justifiably relied upon by the plaintiff, (4)

who then suffered an injury as a result of such reliance.” City of New York v. Smokes–Spirits.

Com, Inc., 541 F.3d 425, 454 (2d Cir. 2008) (citations omitted). The Amended Complaint fails

to state a fraud claim that is plausible on its face against the State Defendants because, inter alia,

it is devoid of any factual allegations that the State Defendants made a material misstatement or

omission to Plaintiffs, or that Plaintiffs relied upon such misstatement or omission.

         Plaintiffs’ opposition attempts to cure this deficiency by introducing the claim that the

State Defendants made an affirmative misrepresentation whereby “new evidence was

misrepresented in order to be treated as old.” (Pls. Opp. to Defs.’ Mots. (“Pl. Opp.”) (ECF No.

76) ¶ 7.) Plaintiffs appear to be arguing that the letter sent from the OPWDD general counsel to

the City Defendants’ counsel denying their application to re-open the Padavan hearing, (Compl.

Ex. M-3), misrepresented that what the City Defendants introduced as “new” evidence was in

fact known to City Defendants at some point prior to their application. However, the letter

Plaintiff references contains no such statement. Rather, the letter states that the City Defendants’

request for a re-hearing is “unwarranted” and without basis in the law because the proper process

for administrative review of the OPWDD’s determination is set forth in the Mental Hygiene

Law. (Compl. Ex. M-3.) Pursuant to the Mental Hygiene Law, the remedy for appeal of an

administrative decision is an Article 78 proceeding. N.Y. MHL § 41.34(d). Plaintiffs appear to




all of their constitutional claims. In any event, Plaintiffs do not address any of the State Defendants’ constitutional
arguments in their opposition. To the extent Plaintiffs sought to state a constitutional claim, such claim is deemed
abandoned. See McLeod v. Verizon New York, Inc., 995 F. Supp. 2d 134, 143 (E.D.N.Y. 2014) (a “plaintiff’s failure
to respond to contentions raised in a motion to dismiss claims constitute[s] an abandonment of those claims”
(citation omitted) (collecting cases)).

                                                          12
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 13 of 27




be conflating the OPWDD’s letter with the letter from counsel for the IAHD Defendants

opposing the City Defendants’ application, (Compl. Ex. M-2), which argued, inter alia, that the

City Defendants knew of the “new facts” set forth in their application prior to the expiration of

their deadline to seek judicial review.

       Thus, Plaintiffs still have not pointed to any misstatement or omission made by the State

Defendants. Indeed, they have not even identified a single statement made by the State

Defendants to them, rather than to the City Defendants. Nor have Plaintiffs alleged that they

took any action, or failed to act, based on anything the State Defendants said or failed to say.

Accordingly, Plaintiff’s fraud claim against the State Defendants remains inadequately pleaded.

       Though the Amended Complaint is unclear as to which Defendants Plaintiffs seek to

assert their fifth cause of action sounding in Medicaid fraud, it is likewise inadequately pleaded

against the State Defendants, and all other Defendants, because neither federal nor New York

state law permits a private cause of action for Medicaid fraud. See, e.g., Vetere v. City of New

York, No. 19-CV-9665 (CM), 2019 WL 6684071, at *2 (S.D.N.Y. Dec. 5, 2019) (“To the extent

Plaintiff’s assertions could be read as seeking relief under the Medicaid anti-fraud statute, she

cannot proceed with a private right of action under that statute.”); Donovan v. Rothman, 106 F.

Supp. 2d 513, 516 (S.D.N.Y. 2000) (“There is no private cause of action to redress violations of

the federal health care fraud statute.”); N.Y. Social Services Law § 145-b(2) (permitting only

“the local services division or the State” to maintain an action to recover civil damages for

fraudulently obtaining public funds). Plaintiffs’ claims sounding in Medicaid fraud must

therefore be dismissed.

       Similarly, to the extent Plaintiffs seek to state an alternative claim against the State

Defendants arising from the OPWDD’s alleged subornation of Defendant Silverstein’s perjury,



                                                 13
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 14 of 27




there is no private right of action for perjury or suborning perjury under New York law. See,

e.g., Minus v. Spillane, No. 17-CV-4623 (JMF), 2019 WL 6498258, at *4 (S.D.N.Y. Dec. 3,

2019) (dismissing claim sounding in perjury because there is no private right of action for

perjury under New York law); Carvel v. Ross, No. 09 Civ. 0722(LAK)(JCF), 2011 WL 856283,

at *12 (S.D.N.Y. Feb. 16, 2011) (same); Abrahams v. Inc. Village of Hempstead, No. 08 CV

02584(SJF)(WDW), 2009 WL 1560164, at *8 (E.D.N.Y. June 2, 2009) (same); Sash v. City of

New York, No. 05-CV-1544, 2006 WL 2474874, *6 n.5 (S.D.N.Y. Aug. 11, 2006) (“[P]erjury

and subornation of perjury … are not cognizable civil claims under either New York State or

federal law.” (citation omitted)). Any claim sounding in subornation of perjury or perjury

against the State Defendants, or any other Defendants, must be dismissed on this basis.

Likewise, since New York does not recognize an independent tort of conspiracy, Plaintiffs’

claims sounding in conspiracy to commit fraud must be dismissed. See Kirch v. Liberty Media

Group, 449 F.3d 388, 401 (2d Cir. 2006) (stating that “a mere conspiracy to commit a tort is

never of itself a cause of action” (internal quotation marks omitted) (citations omitted)).

       Finally, while Plaintiffs seek to have “this lawsuit convert[ed] into a criminal inquiry,”

(Am. Compl. ¶ 43), “a private citizen cannot prosecute a criminal action, such as perjury, in

federal court.” Bennett v. Falcone, No. 05–CV–1358 (KMK)(LMS), 2009 WL 816830, at *3 n.7

(S.D.N.Y. March 25, 2009); see Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 86–

87 (2d Cir. 1972) (noting that it is a “truism” long recognized by federal courts that crimes are

always prosecuted by the government and not by private complaint).

       For all the foregoing reasons, the Amended Complaint must be dismissed as against the

State Defendants in its entirety.




                                                 14
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 15 of 27




II.    IAHD Defendants’ Motion to Dismiss

       Construed liberally, the Amended Complaint attempts to state claims against the IAHD

Defendants sounding in nuisance and fraud. These claims arise out of Plaintiffs’ contentions that

the planned group home, which will be operated by the IAHD, will create numerous health and

safety issues for Plaintiffs, as well as the alleged “fraudulent” conduct of Defendant Silverstein

at the Padavan hearing. The IAHD Defendants move to dismiss all claims against them.

       a. Nuisance Claims

       Plaintiffs’ first cause of action alleges that the planned group home is a “public

nuisance,” “private nuisance,” and “private menace” due to the alleged health and safety issues

arising from the project. (Am. Compl. ¶ 41.) However, the planned group home is not yet open

and all of Plaintiffs’ allegations are based on claims of possible future injury. Specifically,

Plaintiffs are concerned that “the daily influx of 16 and possibly up to 20 vans/shuttlebuses”

associated with the group home will pose a danger to those walking in Prospect Park, as streets

in the neighborhood are narrow with no sidewalks and the IAHD vehicles would have “zero

clearance” when sharing the road with school buses. (Id. ¶ 3.) Plaintiffs observe that “many

school buses” currently operate in Prospect Park but do not appear to have the same concerns

about dangers related to their operation. (Id.)

       The IAHD Defendants argue that Plaintiffs lack standing to bring claims arising from the

future operations of the group home in Prospect Park.

       The Supreme Court has called the doctrine of standing “perhaps the most important” of

the case-or-controversy doctrines placing limits on federal judicial power as it derives directly

from the Constitution. Allen v. Wright, 468 U.S. 737, 750 (1984). The doctrine requires a

plaintiff to have a “personal stake,” in the outcome of the action. Summers v. Earth Island



                                                  15
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 16 of 27




Institute, 555 U.S. 488, 493 (2009). That is, a plaintiff must allege a “personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the

requested relief.” Allen, 468 U.S. at 751.

        “[T]he ‘irreducible constitutional minimum’ of standing consists of three elements[:]

[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560–61 (1992), and citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 180–81 (2000)). The party seeking to invoke federal jurisdiction has the

burden of establishing each element. See Spokeo, 136 S. Ct. at 1547; Ali v. N.Y. City Envtl.

Control Bd., No. 14-CV-00312 (SLT)(CLP), 2015 WL 728163, at *3 (E.D.N.Y. Nov. 16, 2015).

On a motion to dismiss, “the plaintiff has no evidentiary burden” and “[t]he task of the district

court is to determine whether the [p]leading ‘allege[s] facts that affirmatively and plausibly

suggest that [the plaintiff] has standing to sue.’” Am. Bird Conservancy v. Harvey, No. 16-cv-

1582 (ADS)(AKT), 2017 WL 477968, at *7 (E.D.N.Y. Feb. 6, 2017) (citing Carter v.

HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016)) (quoting Amidax Trading Grp. v.

SCRL, 671 F.3d 140, 145 (2d Cir. 2011)); Ali, 2015 WL 7281633, at * 4.

        Here, the IAHD Defendants challenge Plaintiffs’ standing on the grounds that Plaintiffs

do not allege the first element of Article III standing: an injury-in-fact. “[T]he injury-in-fact

requirement requires a plaintiff to allege an injury that is both ‘concrete and particularized,’”

Spokeo, 136 S. Ct. at 1545 (quoting Friends of the Earth, 528 U.S. at 180–81), and “actual or

imminent, not conjectural or hypothetical,” id. at 1548 (quoting Lujan, 504 U.S. at 560).

Concreteness refers to the “realness” of the injury, meaning that the injury “must actually exist”



                                                  16
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 17 of 27




and cannot be “abstract.” Id. at 1548. The particularity requirement means that an injury “must

affect the plaintiff in a personal and individual way.” Id.

       The Court concludes that Plaintiffs’ allegations are too speculative to support standing.

Plaintiffs’ assertions about the number and type of vehicles IAHD will use and the poor safety

record of IAHD van drivers appear to be based at least in part on the operation of the IAHD

home in Mount Vernon and new articles Plaintiffs have collected about IAHD van incidents

elsewhere. (Compl. Ex F at 119 (testimony of Plaintiff Phillips at Padavan Hearing stating that

he obtained information about the vans to be used by IAHD based on Defendant Silverstein’s

mention of a vehicle that is used to transport Mount Vernon residents and by visiting the group

home in Mount Vernon and observing a van in the driveway); id. Ex. R-1 (document created by

Plaintiffs entitled “IAHD Van Accidents and Security Management Issues” collecting news

articles). To the extent Plaintiffs’ claim of harm is based on the mere probability that the new

group home will share the same features and problems as the group home in Mount Vernon,

Plaintiffs do not plead a concrete injury. See Feinberg v. Apple, Inc., No. 15-CV-5198 (RA),

2016 WL 4371746, at *2 (S.D.N.Y. Aug. 10, 2016) (no injury-in-fact where plaintiff brought

nuisance claims in connection with opening of Apple retail store, alleging that purported issues

at other Apple retail stores established probability that same conditions would be present at the

new store). Similarly, Plaintiffs’ assertions that the IAHD vehicles will bring to Prospect Park a

parade of horribles, notwithstanding the present daily passage of other large vehicles such as

school buses and delivery trucks without incident, are based on conjecture rather than fact.

       Even if the Court were to ignore the foregoing issues and construe Plaintiffs’ allegation

of injury by way of increased traffic as sufficiently concrete, it is not particularized. Increased

traffic on the public streets of Prospect Park impacts all citizens who live in the area as well as



                                                 17
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 18 of 27




those who visit or use the roads to get from one place to another. Thus, Plaintiffs describe a

generalized grievance rather than an injury that affects them in a personal and individual way.

See Gagliardi v. City of Boca Raton, No. 16-CV-80195-KAM, 2017 WL 5239570, at *6 (S.D.

Fl. March 28, 2017) (dismissing complaint for lack of standing where plaintiff citizens of Boca

Raton, Florida, alleged establishment of religious project in Boca Raton created, among other

things, traffic-related issues and alteration of character of surrounding area because “the

increased traffic described by Plaintiffs is a generalized grievance”).

       For the foregoing reasons, the Court agrees with the IAHD Defendants that Plaintiffs lack

Article III standing to pursue their nuisance claims at this time. Since dismissal is for lack of

subject matter jurisdiction rather than on the merits, it is necessarily without prejudice. See Katz

v. Donna Karan Co., L.L.C., 872 F.3d 114, 121 (2d Cir. 2017).

       b. Fraud/Perjury Claims

       The only non-speculative allegation Plaintiffs make with regard to the “fraud and deceit”

of the IAHD Defendants is that Defendant Silverstein perjured himself at the Padavan hearing.

Specifically, Plaintiffs contend that Defendant Silverstein falsely represented, under oath, that

IAHD could not continue to run its group home in Mount Vernon because its lease was expiring

and could not feasibly be extended. This is insufficient to state a claim sounding in fraud on

Plaintiffs’ behalf. While Plaintiffs identify an alleged misrepresentation, they fail to plausibly

allege that the statement was made with the intention of inducing Plaintiffs’ reliance, or that

Plaintiffs justifiably relied on the statement in any manner. Indeed, the alleged

misrepresentations were not even made to Plaintiffs but to the OPWDD Commissioner at a

proceeding Plaintiffs were not parties to. See Aymes v. Gateway Demolition Inc., 817 N.Y.S.2d

233, 234 (App. Div. 2006) (“To the extent plaintiff asserts a fraud claim, he lacks standing



                                                 18
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 19 of 27




because the alleged misrepresentations were made to the City, not to plaintiff or the previous

property owner.”).

       Finally, as the Court has explained, Plaintiff may not bring a claim sounding in perjury

against the IAHD Defendants because there is no private right of action for perjury under New

York law. See infra pp. 13–14. Likewise, any claim sounding in conspiracy to commit fraud or

Medicaid fraud against the IAHD Defendants fails. See id. These claims must be dismissed as

against the IAHD Defendants.

       For the foregoing reasons, the Amended Complaint is dismissed as against the IAHD

Defendants in its entirety.

III.   City Defendants’ Motion to Dismiss and Motion for Sanctions

       Construed liberally, the Amended Complaint asserts claims against the City Defendants

sounding in negligence, fraud, and conspiracy to commit fraud. Such claims arise from

Plaintiffs’ allegations that the City Defendants negligently failed to challenge the OPWDD’s

decision by commencing an Article 78 petition after discovering Defendant Silverstein’s alleged

perjury and that they thereby participated in the IAHD’s “conspiracy-and-perjury-promoted

fraud.” (See Am. Compl. ¶¶ 21, 46.) The City Defendants move to dismiss all of Plaintiffs’

claims against them. They also move for sanctions against Plaintiffs pursuant to Federal Rule of

Civil Procedure 11.

       a. Negligence Claims

       Under New York law, which governs Plaintiffs’ negligence claims, “[t]o establish a

prima facie case of negligence, a plaintiff must establish the existence of a duty owed by a

defendant to the plaintiff, a breach of that duty, and that such breach was a proximate cause of

injury to the plaintiff.” S.W. ex rel. Marquis-Abrams v. City of New York, 46 F. Supp. 3d 176,



                                                19
          Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 20 of 27




205 (E.D.N.Y. 2014) (quoting Nappi v. Inc. Vill. of Lynbrook, 796 N.Y.S.2d 537 (App. Div.

2005)).

          “When a negligence claim is asserted against a municipality or its employees, the

threshold inquiry is ‘whether the municipal entity was engaged in a proprietary function or acted

in a governmental capacity at the time the claim arose.’” Velez v. City of New York, 730 F.3d

128, 134 (2d Cir. 2013) (quoting Applewhite v. Accuhealth, Inc., 21 N.Y.3d 420, 425 (2013)). If

the State or municipality is “engage[d] in a proprietary function, such as providing medical and

psychiatric care ..., the State [or municipality] is held to the same duty of care as private

individuals and institutions engaging in the same activity[.]” Schrempf v. State of New York, 66

N.Y.2d 289, 294 (1985); Sebastian v. State, 93 N.Y.2d 790, 793 (1999) (“proprietary functions”

are those “in which governmental activities essentially substitute for or supplement ‘traditionally

private enterprises’”).

          Where, as here, a municipality is engaged in an undoubtedly governmental function —

“when its acts are undertaken for the protection and safety of the public pursuant to the general

police powers,” Applewhite, 21 N.Y.3d at 425 — two considerations arise. First, to be subject to

liability the government must owe the plaintiff a “special duty” beyond that owed to the general

public. Velez, 730 F.3d at 135; Graham v. City of New York, 24 N.Y.S.3d 754, 756 (App. Div.

2016) (a “special duty is a duty to exercise reasonable care toward the plaintiff, and is born of a

special relationship between the plaintiff and the governmental entity”) (quotation marks and

citations omitted). Second, a determination as to whether the governmental function was

discretionary or ministerial is required. This is because in New York “the common law doctrine

of governmental immunity continues to shield public entities from liability for discretionary

actions taken during the performance of governmental functions,” as opposed to those acts which



                                                  20
          Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 21 of 27




are “essentially clerical or routine[.]” Valdez v. City of New York, 18 N.Y.3d 69, 75–76, 79

(2011).

          “[W]hen both of these doctrines are asserted in a negligence case, the rule that emerges

is that ‘[g]overnment action, if discretionary, may not be a basis for liability, while ministerial

actions may be, but only if they violate a special duty owed to the plaintiff, apart from any duty

to the public in general.” Id. (quoting McLean v. City of New York, 12 N.Y.3d 194, 203 (2009)).

          Plaintiffs assert in conclusory terms that the City Defendants acted in “violation of the

exception of special duty of care owed to Prospect Park” and that such duty arose “under the

special exemption of care under the Public Officers Law.” (Am. Compl. ¶¶ 21, 46.) As a

preliminary matter, there is no section of the Public Officers Law of New York State that creates

a special duty of care running from any of the City Defendants to Plaintiffs. Rather, to establish

a special duty of care, Plaintiffs must allege facts plausibly establishing the following elements:

                 (1) an assumption by the municipality, through promises or actions, of an
                 affirmative duty to act on behalf of the party who was injured; (2) knowledge on
                 the part of the municipality’s agents that inaction could lead to harm; (3) some
                 form of direct contact between the municipality’s agents and the injured party;
                 and (4) that party’s justifiable reliance on the municipality’s affirmative
                 undertaking.

Velez, 730 F.3d at 135 (quoting Applewhite, 21 N.Y.3d at 430–31).

          Here, Plaintiffs contend that after the OPWDD rejected the City’s objections to the group

home, but before Defendant Silverstein’s alleged fraud was discovered, Defendant Mayor Roach

met with Plaintiffs and explained he would not seek judicial review of the OPWDD’s

determination. (Am. Compl. ¶ 7.) Plaintiffs do not allege that Mayor Roach ever promised them

he would initiate an Article 78 proceeding. Instead, Plaintiffs consistently raise Mayor Roach’s

“refusal to seek” judicial review as the crux of their grievances against the City Defendants. (See

Am. Compl. ¶¶ 17, 46.) Since Plaintiffs have not alleged any affirmative undertaking on the part

                                                   21
          Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 22 of 27




of the City Defendants, and have identified no promise upon which they relied, there was no

“special duty of care” owed by the City Defendants to Plaintiffs. 6

         Furthermore, even if Plaintiffs had adequately pleaded the existence of a special duty, the

City Defendants cannot be held liable for their decision not to pursue an Article 78 proceeding

because, while Plaintiffs contend otherwise, such decision was a clear exercise of discretion.

Discretionary acts, such as the decision not to pursue judicial review of an administrative

determination, “involve the exercise of reasoned judgment.” Valdez, 18 N.Y.3d at 76. In

contrast, ministerial acts “envision[] direct adherence to a governing rule or standard with a

compulsory result.” Tango v. Tulevech, 61 N.Y.2d 34, 41 (1983). As the City Defendants

recognize, to hold that the pursuit of Article 78 review is ministerial would mean that municipal

actors such as the City Defendants are required to challenge every adverse administrative

decision as a matter of course. Such a rule would plainly be improper.

         The arguments raised in Plaintiffs’ opposition do not change this analysis. Plaintiffs’

contention that Mayor Roach does not have any discretion to act because he is not a judge, (Pl.

Opp. ¶ 4), misconstrues the legal standard for liability and the distinction between discretionary

and ministerial acts. There is no legal authority for Plaintiffs’ proposition that only judges may

take discretionary acts. Indeed, courts frequently find that non-judicial municipal actors are

shielded from liability for negligence because they acted pursuant to their discretion. See, e.g.,

Denis v. Town of Haverstraw, 852 F. Supp. 2d 405, 414 (S.D.N.Y. 2012) (noting that “lower

New York courts have consistently found that when police officers direct traffic, they are




          6
            The Court notes that Plaintiffs do not dispute that they had standing, individually, to initiate an Article 78
proceeding themselves. See Grasmere Homeowners’ Ass’n v. Introne, 443 N.Y.S.2d 956, 956–57 (App. Div. 1981);
Ramapo Homeowners’ Ass’n v. New York State Office of Mental Retardation, 180 F. Supp. 2d 519, 524 (S.D.N.Y.
2002). This precludes any alternative argument that Plaintiffs justifiably relied on the City Defendants to vindicate
their rights.

                                                           22
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 23 of 27




exercising a discretionary function”); Doe v. Town of Greenwich, 422 F. Supp. 3d 528, 542 (D.

Conn. 2019) (“[I]t is clear to this Court that the [police officer] Defendants’ decisions regarding

how to investigate a complaint are discretionary acts.).

       Likewise, Plaintiffs’ reliance on Osborn v. Bank of the United States, 22 U.S. 738 (1824),

in which the Supreme Court upheld the authority of Congress to charter the Second Bank of the

United States, is misplaced. The passaged cited by Plaintiffs in Osborn addresses the role and

discretion of the Supreme Court in cases involving acts of Congress. See id. at 866. It has no

bearing on the distinction between discretionary and ministerial acts for purposes of a negligence

analysis.

       For the foregoing reasons, Plaintiffs’ negligence claims against the City Defendants are

dismissed.

       b. Fraud Claims

       Plaintiffs’ fraud claim against the City Defendants must also be dismissed as Plaintiffs

fail to identify any misrepresentation or omission by the City Defendants on which they

reasonably relied. Moreover, for the reasons the Courts has already discussed, Plaintiffs do not

state a claim against the City Defendants for conspiracy to commit fraud, perjury, suborning

perjury, or Medicaid fraud. See infra pp. 13–14.

       c. Motion for Sanctions

       At the Court’s pre-motion conference on July 18, 2019, the Court directed any

Defendants seeking to file a motion for sanctions pursuant to Federal Rule of Civil Procedure 11

to submit a letter to chambers by August 15, 2019. The City Defendants filed a letter dated

August 16, 2019, indicating their intent to seek Rule 11 sanctions and seeking an extension of

time to do so. (ECF No. 47.) The Court granted the City Defendants’ application by



                                                 23
            Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 24 of 27




memorandum endorsement dated March 3, 2020. (ECF No. 97.) Since Plaintiffs have

responded to the City Defendants’ arguments in favor of Rule 11 sanctions in their opposition,

and the City Defendants indicate that they properly served Plaintiffs with a 21-day notice in

accordance with Federal Rule of Civil Procedure 11(c)(2), the Court will consider the merits of

the City Defendants’ application. 7

        The City Defendants maintain that Rule 11 sanctions are appropriate here because “(i) the

[P]laintiffs filed the amended complaint knowing that the claims and legal contentions against

the City [D]efendants are not warranted under existing law; (ii) they have made factual

contentions that they know do not have evidentiary support; and (iii) the purpose of this

proceeding appears, based on the plaintiffs’ knowledge of the facts and the existing law, to be to

harass the City [D]efendants and to cause the City [D]efendants needless litigation expense.”

(City Defs. Mem. in Support of Mot. to Dismiss (ECF No. 73) 20.)

        City Defendants observe that the Amended Complaint is based on exactly the same facts

and circumstances as the two complaints filed in the 2018 Action. In the 2018 Action, the Court

explained in a written opinion denying plaintiff Prospect Park Association’s application for a

preliminary injunction that Plaintiffs’ constitutional claims were deficient in numerous ways.

The Court further explained to Plaintiffs in the 2018 Action at a conference held on November 1,

2018, the various legal insufficiencies of their claims, which included fraud claims arising from

Defendant Silverstein’s alleged perjury. Plaintiffs subsequently voluntarily discontinued the

2018 Action, only to commence this action in state court approximately six months later. In the

original Complaint, Plaintiffs asserted the exact same constitutional claims the Court found to be




        7
         The IAHD Defendants timely sought leave to file a motion for Rule 11 sanctions on August 15, 2019.
(ECF No. 44.) The Court denies the application without prejudice for the reasons discussed in this section.

                                                      24
        Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 25 of 27




deficient in the 2018 Action. On the eve of a pre-motion conference in this matter, however,

Plaintiffs filed the Amended Complaint, withdrawing their constitutional claims.

       It is well-settled that “a party who re-files an action that is materially identical to an

action previously dismissed by a court as being without legal merit is engaging in duplicative

litigation that can result in the imposition of monetary sanctions under Rule 11.” Corsini v.

Bloomberg, 26 F. Supp. 3d 230, 247 (S.D.N.Y. 2014); see Soling v. New York State, 804 F.

Supp. 532, 537 (S.D.N.Y. 1992); Satterfeld v. Pfizer, Inc., No. 04 Civ. 3782, 2005 WL 1765708,

at *12–14 (S.D.N.Y. July 18, 2005) (noting that duplicative litigation was sanctionable, but

declining to impose sanctions because plaintiff was pro se). Here, however, Plaintiffs indicate

they sought dismissal of their claims in the 2018 Action without prejudice based on deficiencies

with respect to their constitutional claims, not their state law claims. (Pl. Opp. ¶ 14.) Though

Plaintiffs included those same constitutional claims in their original Complaint, they withdrew

them prior to the filing of the instant motions. Until now, there has been no written decision

dismissing Plaintiffs’ state law claims issued by the Court.

       On the other hand, the Court has repeatedly cautioned Plaintiffs in both the 2018 Action

and this action that their claims are insufficient for specific reasons. Rather than correcting the

deficiencies identified by the Court or withdrawing those claims that cannot be corrected,

however, Plaintiffs have engaged in a pattern of behavior indicative of their contempt for all of

this Court’s directives, including those that have no bearing on the merits of their claims. For

example, in spite of the Court’s denial of Plaintiffs’ first motion for summary judgment for

failure to comply with the Court’s individual rules, Plaintiff filed a second such motion again in

contravention of the Court’s individual rules. (See ECF No. 84.) Similarly, even after the

Court’s written decision in the 2018 Action denying a motion for a preliminary injunction,



                                                  25
          Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 26 of 27




Plaintiffs made identical applications in this action twice within a single month. (See ECF Nos.

86–91.)

       Nonetheless, on the facts presently before it, and in an abundance of deference to

Plaintiffs’ pro se status, the Court declines to impose Rule 11 sanctions against Plaintiffs at this

time. However, the Court cautions Plaintiffs that their conduct toes the line: should Plaintiffs

persist in their attempts to revive claims that this Court has explained time and again are legally

inadequate, Rule 11 sanctions may become appropriate.

IV.    Leave to Amend

       Although pro se plaintiffs are generally given leave to amend a deficient complaint, see

Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795–96 (2d Cir. 1999), a district court may deny

leave to amend when amendment would be futile because the problem with the claim “is

substantive [and] better pleading will not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d

Cir. 2000); Valle v. Police Dep’t Cnty. of Suffolk Cent. Records, No. 10–CV–2847, 2010 WL

3958432, at *2 (E.D.N.Y. Oct. 7, 2010) (leave to amend is properly denied where all indications

are that the pro se plaintiff will be unable to state a valid claim). The Court finds that to be the

case here. Plaintiffs have already had numerous opportunities to be heard on their claims in both

state and federal court. Indeed, the Amended Complaint is the fourth complaint filed on

Plaintiffs’ behalf arising out of the exact same set of facts. Because it appears to the Court that

amendment would be futile, the Court declines to grant leave to amend at this time. See

Coleman v. BrokersXpress, LLC, 375 F. App’x 136, 137 (2d Cir. 2010) (denial of leave to amend

affirmed where pro se plaintiff made no specific showing as to how he would remedy defects in

complaint); cf. Ariel (UK) Ltd. v. Reuters Grp., PLC, 277 F. App’x 43, 45–46 (2d Cir. 2008)




                                                  26
Case 7:19-cv-05113-NSR Document 99 Filed 10/02/20 Page 27 of 27
